        Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 1 of 43



 1   PAUL J. BEARD II (State Bar No. 210563)
     FISHERBROYLES LLP
 2   4470 W. Sunset Blvd., Suite 93165
 3
     Los Angeles, CA 90027
     Telephone: (818) 216-3988
 4   Facsimile: (213) 402-5034
     E-mail: paul.beard@fisherbroyles.com
 5
     PETER S. BAUMAN (State Bar No. 228306)
 6   DAVID C. PALMER (State Bar No. 251609)
     CALLAHAN & BLAINE
 7   3 Hutton Centre Drive, Ninth Floor
     Santa Ana, CA 92707
 8   Telephone: (714) 241-4444
     Facsimile: (714) 241-4445
 9   Email: pbauman@callahan-law.com
10   Email: dpalmer@callahan-law.com

11   Attorneys for Plaintiff
     PEACE RANCH LLC
12
13                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
14
15   PEACE RANCH LLC,                               Case No.:
16               Plaintiff
                                                    COMPLAINT FOR DECLARATORY
17         v.                                       AND INJUNCTIVE RELIEF
18   GAVIN NEWSOM, in his official capacity         [42 U.S.C. § 1983]
     as Governor of the State of California;
19   ROB BONTA, in his official capacity as
     Attorney General of the State of California;
20   and DOES 1 through 20, inclusive,
21               Defendants.
22
23
24
25
26
27
28

                                            COMPLAINT
         Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 2 of 43


 1                                     INTRODUCTION
 2         1.     This case is about the crusade of one state politician, Assemblywoman
 3   Sharon Quirk-Silva, to single out and punish a single owner in the State of California
 4   with property in her district: Plaintiff Peace Ranch, LLC.
 5         2.     Peace Ranch owns the mobilehome park commonly and collectively
 6   known as Rancho La Paz (“RLP”).1 When it acquired RLP, Peace Ranch lawfully raised
 7   rents on mobilehome spaces to help bring them up toward market rent. Following some
 8   tenant and political push-back, Peace Ranch negotiated long-term leases with its tenants
 9 that included a schedule of agreed-to rent increases, phased in over a period of years.

10         3.     Frustrated at failed attempts at the local and state level to impose rent
11 control on mobilehome parks, and setting her sights on RLP, Ms. Quirk-Silva pushed

12 through retroactive legislation to effectively nullify those negotiated leases and impose

13 a draconian rent cap that no other rental property owner in the State is subject to.

14   Indeed, no other mobilehome park in the State is subject to state rent control.
15         4.     This civil rights action challenges the legislation—Assembly Bill 978
16 (Quirk-Silva 2021) (“AB 978”)—as patently unconstitutional.

17         5.     The law is an unlawful bill of attainder in violation of Article I, section 10,
18 of the United States Constitution. It singles out one property owner, the Plaintiff, for

19 severe and arbitrary burdens—without notice or an opportunity to be heard before being

20 stripped of its rights. Further, the law evinces no nonpunitive legislative purpose; its

21 sole purpose is to punish Plaintiff for lawfully increasing rents in the past. For similar

22 reasons, AB 978 violates the California Constitution’s prohibition against special

23 legislation.

24         6.     In addition, AB 978 violates the Contracts Clause of the Federal
25

26   1
     RLP is actually two mobilehome parks assigned California Department of Housing
   and  Community Development Park ID numbers 30-0450-MP and 30-0076-MP, with
27 street addresses of 501 E. Orangethorpe Ave., Anaheim, CA 92801 and 501 E.
   Orangethorpe Ave., Fullerton, CA 92831. Reference in this Complaint to the singular
28 “Rancho La Paz” or “RLP” is for convenience only—and is not, and should not be
   construed as, an admission that it is, in fact or law, one park.
                                                  2
                                             COMPLAINT
        Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 3 of 43


 1   Constitution. It substantially impairs Plaintiff’s existing leases with tenants, by
 2   depriving it of its contract right to rent increases. And it does so without reasonably and
 3   appropriately advancing a legitimate public purpose. To the contrary, AB 978’s purpose
 4   is to benefit a relatively narrow class of private individuals at great harm to Plaintiff,
 5   which the law targets. That is not a legitimate purpose.
 6         7.     Further, AB 978 violates Plaintiff’s right to equal protection of the laws
 7   and to due process, as guaranteed to it by the Fourteenth Amendment. There is no
 8   rational basis for singling out and discriminating against Plaintiff among many
 9   hundreds of mobilehome park owners in the State. The law also strips Plaintiff of its
10   rights with no notice or opportunity to be heard, in violation of its due process rights.
11         8.     Finally, AB 978 takes Plaintiff’s property right in past and future rent
12   increases for the sole purpose of benefitting a narrow class of private individuals—
13   namely, those who lease spaces at RLP. In so doing, AB 978 violates the federal and
14   state constitutional prohibitions against “private takings.” A taking must be for a public
15   use or purpose, not a private one.
16         9.     Even if AB 978 survives constitutional challenge, it cannot apply to RLP.
17   The law purports to apply to “a mobilehome park . . . located within and governed by
18   the jurisdictions of two or more incorporated cities” (emphasis added). Yet RLP has
19   always consisted, and continues to consist, of two parks, with two different permits
20   issued by the State. One park lies in Anaheim, and the other park lies in Fullerton, in
21   Ms. Quirk-Silva’s district. In singling out RLP, AB 978 erroneously assumed that it
22   consisted of one park. But, because it consists of two parks, AB 978 has no legal effect
23   on RLP.
24         10.    AB 978 is set to go into effect on January 1, 2022. Plaintiff seeks a
25   declaration that the law is unconstitutional or otherwise inapplicable, as well as a
26   preliminary and permanent injunction prohibiting Defendants from enforcing it against
27   Peace Ranch.
28   ///

                                                 3
                                             COMPLAINT
        Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 4 of 43


 1                              JURISDICTION AND VENUE
 2         11.    This action is brought pursuant to 42 U.S.C. § 1983, based on Defendants’
 3 deprivation of the constitutional rights of Plaintiff under the Fifth and Fourteenth

 4 Amendments to the United States Constitution, as well as Article I, Section 10, Clause

 5 1 of the United States Constitution. Accordingly, this Court has federal question

 6 jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. Further, the Court has jurisdiction

 7 over the pendent California constitutional claims. 28 U.S.C. § 1367.

 8         12.    This Court has authority to grant the requested declaratory and injunctive
 9 relief, pursuant to 28 U.S.C. § 2201, and 42 U.S.C. § 1983, and to award attorneys’ fees

10 and costs pursuant to, inter alia, 42 U.S.C. § 1988.

11         13.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1) and
12 (2), because Defendants are located within this district and a substantial part of the

13 events giving rise to Plaintiff’s claims occurred in this district.

14                                          PARTIES
15         14.    Plaintiff PEACE RANCH LLC is a Delaware limited liability company. It
16   owns two mobilehome parks located in the County of Orange, California, which are
17   commonly and collectively referred to as RLP.
18         15.    Defendant GAVIN NEWSOM is sued in his official capacity as Governor
19   of the State of California. He is charged with the executive power of the State, including
20   the responsibility to “see that the law”—including AB 978—“is faithfully executed.”
21   Cal. Const. art. V, § 1.
22         16.    Defendant ROB BONTA is sued in his official capacity as Attorney
23 General of the State of California. The Attorney General’s responsibilities include

24 enforcing the laws, including AB 978.

25         17.    Plaintiff is ignorant of the true names and capacities of Defendants sued
26 herein as DOES 1 through 20 and therefore sue Defendants by such fictitious names.

27 Plaintiff is informed and believe, and on that basis allege, that each of the fictitiously

28 named Defendants is in some manner responsible or liable for the events and

                                                 4
                                             COMPLAINT
        Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 5 of 43


 1   happenings referred to herein, and that each such fictitiously named Defendant caused
 2   injury to Plaintiff as alleged in this Complaint. Plaintiff will amend or seek leave of
 3   court to amend this Complaint to allege the true names and capacities of such fictitiously
 4   named Defendants when the same are ascertained.
 5         18.    Plaintiff is informed and believe, and thereon allege, that at all relevant
 6 times, each of the Defendants was the agent of each of the remaining Defendants and,

 7 in doing the things hereinafter alleged, was acting within the course and scope of such

 8 agency or employment.

 9                               FACTUAL ALLEGATIONS
10   History of RLP and Peace Ranch’s Acquisition of the Same
11         19.    Peace Ranch acquired RLP in February 2019. The state agency that
12   regulates mobilehome park operators, the California Department of Housing and
13   Community Development (“HCD”) recognizes and treats RLP as consisting of two
14   legally distinct mobilehome parks, with one park lying in Anaheim, and the other lying
15   in Fullerton. This is reflected in the fact that RLP operates under two separate permits
16   issued by the HCD.
17         20.    RLP was previously owned by a family entity that had owned it for
18   decades. There was little or no debt on the property, and Proposition 13 limited
19   increases in annual property taxes. Due to low costs, the park turned a stable profit even
20   though rent for spaces in RLP were over 40% below market rent. When RLP was sold,
21   any buyer would inevitably bear much higher costs, in large part because property taxes
22 would skyrocket when the property was reassessed to market value. When Peace Ranch

23 bought RLP, the increase in property taxes alone represented $160 per space, per month.

24         21.    Shortly after acquiring RLP, Peace Ranch gave mobilehome owners notice
25 of a rent increase, but even with the noticed increase, the rent would remain significantly

26 below market. Controversy over the noticed rent increase ensued, so the rent increase

27 was subsequently rescinded to allow Peace Ranch to meet with mobilehome owners,

28 and with the city leaders of Anaheim and Fullerton, in order to develop consensus

                                                 5
                                             COMPLAINT
        Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 6 of 43


 1   support for a schedule of agreed rent increases phased in over a period of years.
 2         22.    A professional third party neutral was selected by a committee of park
 3   residents to facilitate negotiations between the committee and Peace Ranch. Those
 4   negotiations resulted in an agreement on the timing and amount of rent increases to go
 5   into effect over a period of years, and all homeowners were given the opportunity to
 6   sign a long-term lease incorporating the agreed-to rent schedule. Under the agreed rent
 7   schedule, the parks would operate at a large loss in the near term, with the break-even
 8   point not reached for five full years. Even as increased, rents at the parks would remain
 9   significantly below market for comparable parks in the area. Over sixty percent of
10   residents have chosen to sign such a long-term lease.
11         23.    The parks also instituted a safety-net rent-subsidy program paid for by
12   Peace Ranch’s primary owner, out-of-pocket and administered by a third party, which
13   is available to all homeowners entering into a long-term lease. Generally, the program
14   is available to all residents whose monthly space rent is 40% or more of monthly
15   income, with the subsidy amount determined by degree of need. If extreme hardship is
16   demonstrated, the net rent increase is zero. Unfortunately, the subsidy program
17   terminates by its own terms, and homeowners who have depended upon the subsidy
18   program are in danger of losing this lifeline, if rent control like AB 978 is enforced
19   against RLP.
20         24.    RLP, and the rent increases that have occurred there, have been the subject
21   of considerable public controversy in both Anaheim and Fullerton. A rent control
22   ordinance applicable to mobilehome parks was introduced in both cities, but the duly
23   elected representatives of both cities voted not to pass the proposed ordinance. In
24   connection with this public debate, city leaders solicited and received several firm
25   commitments from Peace Ranch with respect to operations at its parks, and made
26   identical written commitments to the two cities. Attached hereto as Exhibit A are true
27   and correct copies of the letters memorializing those commitments, which are
28   incorporated by reference herein.

                                                6
                                            COMPLAINT
        Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 7 of 43


 1         25.    Peace Ranch’s willingness to make these commitments, to offer the long-
 2   term leases on the agreed terms and to provide the rent subsidy program, was to a large
 3   extent due to the decision by the two city councils not to enact rent control ordinances
 4   and to honor its agreements reached with residents and with city officials. But, as
 5   detailed below, Peace Ranch’s substantial efforts proved insufficient for AB 978’s
 6   author and chief sponsor..
 7   State of Mobilehome Rent Control Prior to AB 978
 8         26.    The Mobilehome Residency Law is a state statute that regulates the terms
 9   and conditions of tenancies in mobilehome parks. A “tenancy” in this context consists
10   of the use of a space within a mobilehome park on which the tenant locates, maintains,
11   or occupies a mobilehome, and uses the services and facilities of the park.
12         27.    The Mobilehome Residency Law does not impose rent control on
13   mobilehome park owners. Before AB 978, the subject of this action, no state statute
14   imposed rent control on any mobilehome park in California.
15         28.    In 2019, the Legislature enacted, and the Governor signed into law, the
16   Tenant Protection Act of 2019 (“AB 1482”). With limited exceptions, AB 1482
17   prohibits an owner of residential real property from increasing the gross rental rate for
18   a dwelling or unit more than 5% plus the percentage change in the cost of living, or
19   10%, which is lower. But AB 1482 expressly exempts mobilehome parks.
20         29.    Since then, there have been state-legislative efforts, including by AB 978’s
21   author and chief sponsor, Assembly member Sharon Quirk-Silva of Fullerton, to enact
22   statewide rent control of mobilehome parks. But, until AB 978, those state-legislative
23   efforts have failed.
24         30.    For example, in 2020, Ms. Quirk-Silva introduced AB 2895. That bill
25   would have extended AB 1482’s rent-control provisions to mobilehome parks. It would
26   have prohibited any park from increasing the gross rental rate for a tenancy more than
27   5% plus the percentage change in the cost of living, as defined, or 10%, which is lower,
28   of the lowest gross rental rate charged for the immediately preceding 12 months. It

                                                7
                                            COMPLAINT
        Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 8 of 43


 1   would have also prohibited a park from increasing the gross rental rate for a tenancy in
 2   more than 2 increments over a 12-month period, after the tenant maintains a tenancy
 3   over a 12-month period.
 4          31.   Ms. Quirk-Silva’s bill, AB 2895, died in committee. At present, and with
 5   a single exception, mobilehome parks are not subject to rent control.
 6   AB 978 Singles Out Peace Ranch for Draconian Rent Control
 7          32.   Quirk-Silva is an assembly person from Fullerton. Not only is RLP partly
 8 in her district, but her husband, Jesus Silva, is the mayor of Fullerton.

 9          33.   Despite Mr. Silva’s local lobbying efforts, the Fullerton city council has
10 refused to impose rent control on mobilehome parks operating in its jurisdiction. The

11 city council of Anaheim, too, has chosen not to impose rent control on its mobilehome

12 parks.

13          34.   Because of Fullerton’s and Anaheim’s refusal to enact mobilehome park
14 rent control, and because Peace Ranch dared to exercise its contractual right to bring

15 rents up to market, Quirk-Silva set her sights on RLP for punitive action. She authored

16 and sponsored AB 978, which was first introduced in February 2021. On July 23, 2021,

17 Defendant Gavin Newsom signed AB 978 into law. Attached hereto as Exhibit B is a

18 true and correct copy of the bill, which is incorporated by reference herein. The law

19 becomes effective on January 1, 2022, and will be operative until January 1, 2030.

20          35.   Among other things, AB 978 prohibits any “qualified mobilehome park”
21 from raising the gross rental rate for a park space more than 3 percent plus the

22 percentage change in the cost of living, or 5 percent, whichever is lower.

23          36.   AB 978 defines a “qualified mobilehome park” as “a mobilehome park, as
24 defined in Section 798.4 [of the Civil Code], that is located within and governed by the

25 jurisdictions of two or more incorporated cities.” Section 798.4 of the Civil Code

26 defines a “mobilehome park” as “an area of land where two or more mobilehome sites

27 are rented, or held out for rent, to accommodate mobilehomes used for human

28 habitation.” The bill’s sponsors mistakenly assumed that RLP was a single mobilehome

                                                8
                                            COMPLAINT
        Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 9 of 43


 1   park straddling two incorporated cities.
 2         37.    The bill’s sponsors were intent on singling out only Plaintiff Peace Ranch.
 3 The bill’s legislative history reflects concerns that there might be owners of

 4 mobilehome parks straddling two or more incorporated cities who might be made

 5 subject to the law’s punitive measures. The bill’s sponsors did not want the bill to apply

 6 to any owner other than Plaintiff. Thus, they wrote AB 978 in hopes of ensuring that

 7 only Peace Ranch would be subjected to the law.

 8         38.    AB 978 states that the legislative intent is to protect only mobilehome park
 9 tenants who “reside in counties with populations between 2,500,000 and 3,250,000

10 according to the last census count.” The only county with a population within that

11 deliberately-narrow range is Orange County, which is home to RLP. According to the

12 2020 census, Orange County has a population of approximately 3,186,989. The counties

13 with the next highest and lowest populations are San Diego and Riverside, at 3,298,634

14 and 2,418,185, respectively—which put mobilehome residents in those counties out of

15 AB 978’s reach.

16         39.    Even if a mobilehome park straddling two incorporated cities within either
17 county were established in the next ten years, the park would be exempt from AB 978’s

18 rent cap. The next census will not be taken until 2030 and reported until 2031, after AB

19 978 has expired. Thus, unless a mobilehome park straddling two cities within Orange

20 County is suddenly established in the next 7 years—an exceedingly unlikely prospect—

21 AB 978 threatens only RLP.

22         40.    To emphasize, no other mobilehome park owner in the State is threatened
23 by AB 978 or any other rent control imposed by state law. Further, no other residential

24 property owner is subject to as extreme a rent cap as the one that AB 978 imposes on

25 Peace Ranch. The hard cap on rents of 5% is half the hard cap on rents that AB 1482

26 imposes on other classes of residential rental property. And it is half the hard cap on

27   rents that Ms. Quirk-Silva’s failed AB 2895 would have imposed on mobilehome parks
28   across the State.

                                                9
                                            COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 10 of 43


 1         41.    Nothing in the legislative history or text of AB 978 offers any rationale
 2   why a significantly lower and more burdensome rent cap should apply to Peace Ranch,
 3   as opposed to the rent cap imposed by AB 1482 and proposed by AB 2895.
 4         42.    AB 978 applies retroactively to rent increases for mobilehome spaces
 5   occurring on or after February 18, 2021. Further, AB 978 does not grandfather in or
 6   otherwise exempt any leases existing at the time of its enactment or effective date. Thus,
 7   the law unilaterally, and without notice or opportunity to be heard, eliminates all phased
 8   rent increases contemplated by existing leases.
 9                                       FIRST CLAIM
10          Violation of Federal Constitutional Prohibition on Bills of Attainder
11                                  (U.S. Const. art. I, § 10)
12         43.    Plaintiff incorporates herein by reference each and every allegation
13 contained in the preceding paragraphs of this Complaint as though fully set forth herein.

14         44.    Article I, section 10, of the United States Constitution states that “[n]o
15   State . . . pass any Bill of Attainder.” A bill of attainder has the following three
16 components: it “(1) specifies the affected persons, and (2) inflicts punishment (3)

17 without a judicial trial.” SeaRiver Maritime Fin. Holdings, Inc. v. Mineta, 309 F.3d 662,

18 668 (9th Cir. 2002). Even if the targeted individual or group is not expressly named in

19   the challenged law, if its identity is “easily ascertainable,” the law “singles” out the
20   individual or group for purposes of the Bill of Attainder analysis. Olson v. Bonta, 2021
21 U.S. Dist. LEXIS 133111, *27 (C.D. Cal. 2021).

22         45.    “Three inquiries determine whether a statute inflicts punishment on the
23 specified individual or group: (1) whether the challenged statute falls within the

24 historical meaning of legislative punishment; (2) whether the statute, viewed in terms

25 of the type and severity of burdens imposed, reasonably can be said to further

26 nonpunitive legislative purposes; and (3) whether the legislative record evinces a

27 congressional intent to punish.” SeaRiver, 309 F.3d at 673 (internal quotation marks

28 omitted) (quoting Nixon v. Adm’r of Gen. Servs., 433 U.S. 425, 473, 475-76, 478 (1977).

                                                10
                                             COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 11 of 43


 1   As to the second inquiry, “where such legitimate legislative purposes do not appear, it
 2   is reasonable to conclude that punishment of individuals disadvantaged by the
 3   enactment was the purpose of the decisionmakers.” Nixon, 433 U.S. at 476.
 4         46.    As the text and legislative history establish, AB 978 was designed to—and
 5   does—single out one property owner: Plaintiff Peace Ranch.
 6         47.    Further, the law inflicts “punishment” on Peace Ranch without notice, a
 7   hearing, or opportunity to be heard, let alone a judicial trial. AB 978 evinces no
 8   nonpunitive legislative purpose. Its sole purpose is punitive, including, without
 9   limitation, because:
10                a. A senate floor analysis reveals that AB 978’s author, Quirk-Silva wrote
11                   the bill specifically to penalize Peace Ranch for having exercised its
12                   right to raise rents when they were substantially below market. Those
13                   rent increases were lawful and economically necessary. But, following
14                   alleged complaints by some tenants, and repeated failure at the state and
15                   local levels to impose rent control, Quirk-Silva decided to draft AB 978
16                   so as to retroactively undo those lawful rent increases and substantially
17                   diminish Peace Ranch’s right to raise rents in the future.
18                b. One pretext for AB 978 is “general concern over rising mobilehome
19                   rents” in places like Oakland, San Francisco, San Jose, and Los Angeles
20                   County. Yet AB 978 targets only one mobilehome park—in Orange
21                   County. Significantly, no other mobilehome park owner, and no other
22                   county, is threatened by or subject to AB 978, or any other state-law
23                   cap on rents charged for mobilehome park spaces.
24                c. Further, no other class of residential rental property is subject to a state-
25                   law cap on rent as draconian as the rent cap that AB 978 imposes on
26                   Peace Ranch. AB 1482, which applies to most residential rental
27                   properties except for mobilehome parks, allows annual rent increases
28                   of five percent plus inflation up to a maximum cap of 10 percent. Even

                                                 11
                                             COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 12 of 43


 1                   the failed AB 2895 would have simply extended AB 1482’s rent cap to
 2                   mobilehome parks in the State. In stark contrast, AB 978 purports to
 3                   allow Peace Ranch to raise rents by only three percent plus inflation up
 4                   to a maximum cap of only five percent. The legislation provides no
 5                   rationale for the stark and disparate treatment of Peace Ranch.
 6                d. Another pretext for AB 978 is that it will ensure that residents at Peace
 7                   Ranch are not be subject to two different sets of tenant protections that
 8                   may cause community division (i.e., one set for Fullerton residents, and
 9                   another set for Anaheim residents). However, as the legislative history
10                   readily admits, both Fullerton and Anaheim have decided against
11                   imposing rent control on mobilehome park owners. Thus, park
12                   residents in Fullerton enjoy no greater or lesser protection than park
13                   residents in Anaheim. AB 978 is a “solution” in desperate search of a
14                   problem that does not exist.
15         48.    Because AB 978 is targeted at one property owner in the State, is punitive,
16 and strips said owner of contractual and property rights without notice, a hearing, or

17 opportunity to be heard, let alone a trial, AB 978 is an unconstitutional bill of attainder.

18         49.    Plaintiff has no adequate remedy at law, and will suffer serious and
19 irreparable harm to its constitutional rights unless Defendants are immediately enjoined

20 from implementing and enforcing AB 978.

21                                     SECOND CLAIM
22        Violation of California Constitutional Prohibition on Special Legislation
23                                (Cal. Const. Art. IV, § 16(b))
24         50.    Plaintiff incorporates herein by reference each and every allegation
25   contained in the preceding paragraphs of this Complaint, as though fully set forth herein.
26         51.    The California Constitution states, in relevant part, that a “special statute
27   is invalid in any case if a general statute can be made applicable.” Cal. Const. Art. IV,
28   § 16(b). Thus, the Legislature may not enact “special legislation,” which is legislation

                                                12
                                             COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 13 of 43


 1   that “applies only to particular members of a class, in contrast to ‘general’ legislation,
 2   which applies uniformly to all members of a class.” City of Malibu v. California Coastal
 3 Com., 121 Cal. App. 4th 989, 993 (2004). “Whether a statute is general, or special,

 4 turns on the reasonableness of the classification used to pull out certain members from

 5 the ‘general’ group for ‘special’ treatment. Id. at 994.

 6         52.    AB 978 is special legislation that unequivocally singles out Peace Ranch,
 7 to the exclusion of every other mobilehome park owner in the State.

 8         53.    Significantly, Peace Ranch is singled out, not because it is unique in any
 9 relevant way among the many hundreds of mobilehome park owners. As AB 978 and

10 its legislative history point out, mobilehome rent increases have been a statewide

11 phenomenon, and there is no rational relationship between that pretextual concern and

12 singling out Peace Ranch as the lone park purportedly subject to AB 978’s rent cap.

13 Even assuming statewide rent increases at mobilehome parks were the State’s real

14 impetus for the law (it is not), there is no reason why the Legislature could not have

15   applied the rent cap generally to all mobilehome parks.
16         54.    As special legislation, AB 978 violates the California Constitution and is
17   invalid.
18         55.    Plaintiff has no adequate remedy at law, and will suffer serious and
19   irreparable harm to its constitutional rights unless Defendants are immediately enjoined
20   from implementing and enforcing AB 978.
21                                      THIRD CLAIM
22                        Violation of the Federal Contracts Clause
23                               (U.S. Const. Art. 1, § 10, cl.1)
24         56.    Plaintiff incorporates herein by reference each and every allegation
25 contained in the preceding paragraphs of this Complaint, as though fully set forth herein.

26         57.    The Contracts Clause of the United States Constitution prohibits states
27 from passing “any . . . Law impairing the Obligation of Contracts.” U.S. Const., Art. I,

28 §10, cl. 1.

                                                13
                                             COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 14 of 43


 1         58.    Whether a law substantially impairs a contractual relationship depends
 2   upon “the extent to which the law undermines the contractual bargain, interferes with a
 3 party’s reasonable expectations, and prevents the party from safeguarding or reinstating

 4 his rights.” Sveen v. Melin, 138 S. Ct. 1815, 1822 (2018).

 5         59.    First, the court will determine whether the law “operate[s] as a substantial
 6   impairment of a contractual relationship.” Allied Structural Steel Co. v. Spannaus, 438
 7   U.S. 234, 244 (1978). “In answering that question, the Court has considered the extent
 8   to which the law undermines the contractual bargain, interferes with a party’s
 9   reasonable expectations, and prevents the party from safeguarding or reinstating his
10   rights.” Sveen, 138 S. Ct. at 1822.
11         60.    Second, the court considers “whether the [challenged] law is drawn in an
12   ‘appropriate’ and ‘reasonable’ way to advance ‘a significant and legitimate public
13   purpose.’” Sveen, 138 S. Ct. at 1822 (quoting Energy Reserves Group, Inc. v. Kansas
14   Power & Light Co., 459 U.S. 400, 411-412 (1983)). Once a substantial impairment is
15   shown, the burden shifts to the law’s defender to establish the law is sufficiently tailored
16   to advance a significant and legitimate public purpose.
17         61.    Here, AB 978 substantially impairs the contractual relationship between
18   Peace Ranch and tenants who rent spaces at RLP. Peace Ranch has leases with tenants,
19   which entitle Peace Ranch to periodic, phased-in rent increases. AB 978 retroactively
20   undoes those contractually allowed rent increases dating back to February 2021, and
21   substantially limits current and future rent increases at RLP through 2030. AB 978’s
22   rewriting of those leases substantially interferes with Peace Ranch’s reasonable
23   expectations upon acquiring RLP in 2019 and entering into said existing leases with
24   tenants. Further, AB 978 provides Peace Ranch with no mechanism, judicial or
25   otherwise, to restore rightful rent increases pursuant to those leases. The law’s
26   impairment of Peace Ranch’s leases is substantial.
27         62.    Further, the State cannot establish that AB 978 is drawn in an appropriate
28   and reasonable way to advance a significant and legitimate public purpose. The only

                                                 14
                                              COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 15 of 43


 1   “public purpose” AB 978 purports to serve is to address statewide rent increases at
 2 mobilehome parks. Assuming arguendo that this is something other than a pretext for

 3 singling out Peace Ranch, the law is not drawn appropriately or reasonably to advance

 4 that purpose. Instead of addressing statewide rent increases by mobilehome parks, it

 5 targets one park owner—Peace Ranch—in clear retribution for increasing rents on park

 6 spaces in years past. That is neither appropriate nor reasonable.

 7         63.    In reality, the law has no public purpose. Its sole purpose is to punish one
 8 mobilehome park owner, to the private benefit of a narrow class of private tenants at

 9 that park.

10         64.    AB 978 substantially impairs Peace Ranch’s contractual relationships at
11 its park, with no apparent public purpose, and for that reason must be declared

12 unconstitutional and enjoined as such.

13         65.    Plaintiff has no adequate remedy at law, and will suffer serious and
14 irreparable harm to its constitutional rights unless Defendants are immediately enjoined

15 from implementing and enforcing AB 978.

16                                      FOURTH CLAIM
17                     Violation of the Federal Equal Protection Clause
18                                (U.S. Const. amend. XIV, § 1)
19         66.    Plaintiff incorporates herein by reference each and every allegation
20   contained in the preceding paragraphs of this Complaint, as though fully set forth herein.
21         67.    The Equal Protection Clause of the Fourteenth Amendment to the United
22   States Constitution provides, in relevant part that “[n]o State shall make or enforce any
23   law which shall . . . deny to any person within its jurisdiction the equal protection of the
24   laws.” U.S. Const. amend. XIV. For a challenged law that discriminates on the basis of
25   an economic or property-related classification, the law will be held invalid under the
26   Equal Protection Clause unless there is a “reasonably conceivable state of facts that
27   could provide a rational basis” for said discrimination. Merrifield v. Lockyer, 547 F.3d
28 978, 989 (9th Cir. 2008) (quoting FCC v. Beach Communications, Inc., 508 U.S. 307,

                                                 15
                                              COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 16 of 43


 1   313 (1993).
 2         68.     AB 978 was designed to, and does, discriminate against Peace Ranch. The
 3 law’s stated purpose is to punish Peace Ranch for exercising its lawful right to raise

 4 rents, by retroactively impairing past rent increases and capping future ones. No other

 5 mobilehome park owner is threatened by or subject to AB 978. And no other residential

 6 rental property owner is subject to a state-prescribed rent cap nearly as severe as the one

 7 that AB 978 arbitrarily imposes on Peace Ranch. There is no reasonably conceivable

 8 state of facts that could provide a rational basis for AB 978’s discriminatory treatment

 9 of Peace Ranch.

10         69.     Plaintiff has no adequate remedy at law, and will suffer serious and
11 irreparable harm to its constitutional rights unless Defendants are immediately enjoined

12 from implementing and enforcing AB 978.

13                                       FIFTH CLAIM
14                        Violation of the Federal Due Process Clause
15                               (U.S. Const. amend. XIV, § 1)
16         70.     Plaintiff incorporates herein by reference each and every allegation
17 contained in the preceding paragraphs of this Complaint, as though fully set forth herein.

18         71.     The Due Process Clause of the Fourteenth Amendment to the United States
19 Constitution provides, in relevant part that “[n]o State shall make or enforce any law

20 which shall . . . deprive any person of life, liberty, or property, without due process of

21 law.”

22         72.     “One of due process’s central and undisputed guarantees is that, before the
23 government permanently deprives a person of a property interest, that person will

24 receive—at a minimum—notice.” Wright v. Beck, 981 F.3d 719, 727 (9th Cir. 2020)

25 (citing Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 313 (1950)). “Notice

26   is so critical because it enables the opportunity to be heard.” Wright, 981 F.3d at 727.
27 “A meaningful opportunity to be heard, in turn, provides its own benefits. It helps

28   minimize substantively unfair or mistaken deprivations. It also preserves the high value,

                                                16
                                             COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 17 of 43


 1   embedded in our constitutional and political history, that we place on a person's right to
 2   enjoy what is his, free of governmental interference. And it preserves a person’s dignity
 3 to choose for himself whether to appear or default, acquiesce or contest. Without notice,

 4 [the] right to be heard has little reality or worth.” Id. (internal citations and quotation

 5 marks omitted).

 6         73.    AB 978 has destroyed Peace Ranch’s property right in lawful rent
 7 increases on mobilehome park spaces, as provided for in leases with tenants. It has done

 8 so without notice or an opportunity to be heard. Thus, AB 978 violates Peace Ranch’s

 9 due process rights.

10         74.    Plaintiff has no adequate remedy at law, and will suffer serious and
11 irreparable harm to its constitutional rights unless Defendants are immediately enjoined

12 from implementing and enforcing AB 978.

13                                       SIXTH CLAIM
14       Violation of the Federal Takings Clause’s Prohibition on Private Takings
15                               (U.S. Const. amends. V, XIV)
16         75.    Plaintiff incorporates herein by reference each and every allegation
17   contained in the preceding paragraphs of this Complaint, as though fully set forth herein.
18         76.    The Takings Clause of the Fifth Amendment to the United States
19 Constitution prohibits the government from taking private property unless (a) it is for a

20 “public use” and (b) “just compensation” is paid to the property owner. U.S. Const.

21   amend. V, XIV (making Takings Clause applicable to the states); see also Brown v.
22   Legal Foundation of Washington, 538 U.S. 216, 231-32 (2003) (underscoring the
23   Takings Clause’s two separate requirements). The Takings Clause was enshrined in the
24   Constitution so that the government would not “force some people alone to bear public
25   burdens which, in all fairness and justice, should be borne by the public as a whole.”
26   Armstrong v. United States, 364 U.S. 40, 49 (1960).
27         77.    If the government “fails to meet the ‘public use’ requirement,” then “that
28   is the end of the inquiry,” and “[n]o amount of compensation can authorize such action.”

                                                17
                                             COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 18 of 43


 1   Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 543 (2005). A government taking of
 2   property for a private use or purpose is barred. As the United States Supreme Court has
 3   explained: “it has long been accepted that the sovereign” (i.e., the government) “may
 4   not take the property of A for the sole purpose of transferring it to B.” Kelo v. City of
 5   New London, 545 U.S. 469, 477 (2005); Calder v. Bull, 3 U.S. 386 (1798). (holding that
 6   “[i]t is against all reason and justice” to presume that the legislature has been entrusted
 7   with the power to enact “a law that takes property from A and gives it to B”)).
 8         78.    “Nor would the [government] be allowed to take property under the mere
 9   pretext of a public purpose, when its actual purpose was to bestow a private benefit.”
10   Kelo, 545 U.S. at 478. If a taking is designed simply “to benefit a particular class of
11   identifiable individuals,” then the taking is not for a “public use” consistent with the
12   Public Use Clause, and is therefore unconstitutional. Id. Significantly, takings with only
13   an “incidental” public benefit “are forbidden by the Public Use Clause.” Id. at 490
14   (Kennedy, J., concurring); see also Loretto v. Teleprompter Manhattan Catv Corp., 458
15 U.S. 419 (1982) (holding that a “taking” under the Takings Clause occurs even when,

16 under the authority of law, “a stranger directly invades and occupies the owner’s

17 property” and does not pass to or through the government’s hands).

18         79.    AB 978 works an unconstitutional taking for a private use. The law takes
19 Peace Ranch’s property right in lawful rent increases on spaces at Ranch La Paz, as

20 guaranteed by its leases, and transfers the value of that right to tenants. The taking is

21 not a “public use” or “purpose,” but simply “benefits a particular class of identifiable

22 individuals”—i.e., certain RLP tenants. Kelo, 545 U.S. at 490 (Kennedy, J., concurring).

23 As such, the taking is quintessentially private and therefore per se unconstitutional.

24         80.    Plaintiff has no adequate remedy at law, and will suffer serious and
25 irreparable harm to its constitutional rights unless Defendants are immediately enjoined

26 from implementing and enforcing AB 978.

27 / / /

28 / / /

                                                 18
                                             COMPLAINT
        Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 19 of 43


 1                                     SEVENTH CLAIM
 2        Violation of the Federal Takings Clause’s Prohibition on Private Takings
 3                                (U.S. Const. amends. V, XIV)
 4          81.    Plaintiff incorporates herein by reference each and every allegation
 5   contained in the preceding paragraphs of this Complaint, as though fully set forth herein.
 6          82.    The Takings Clause of the California Constitution states that “property
 7   may be taken or damaged for a public use and only when just compensation, ascertained
 8   by a jury unless waived, has first been paid to, or into court for, the owner.” Cal. Const.
 9   art. I, § 19(a).
10          83.    The Legislature cannot take private property for a private use or purpose.
11   Cash v. Southern Pacific R.R. Co., 123 Cal. App. 3d 974, 977 n.2 (1981); People ex rel.
12 Department of Public Works v. Lagiss, 223 Cal. App. 2d 23 (1963). Sherman v. Buick,

13 32 Cal. 241 (1867). A legislative determination that a certain business is a public use is

14 not conclusive. Consolidated Channel Co. v. Central P. R. Co. 51 Cal. 269 (1876);

15 People ex rel. Department of Public Works v. Nahabedian, 171 Cal. App. 2d 302 (1959)

16 (that taking is not for a public purpose is a defense to eminent domain).

17          84.    AB 978 works an unconstitutional taking for a private use, in violation of
18 the California Constitution. The law takes Peace Ranch’s property right in lawful rent

19 increases on spaces at Ranch La Paz, as guaranteed by its leases, and transfers the value

20 of that right to tenants. The taking is not a “public use” or “purpose,” but simply

21 “benefits a particular class of identifiable individuals”—i.e., certain RLP tenants. As

22 such, the taking is quintessentially private and therefore per se unconstitutional.

23          85.    Plaintiff has no adequate remedy at law, and will suffer serious and
24 irreparable harm to its constitutional rights unless Defendants are immediately enjoined

25 from implementing and enforcing AB 978.

26                                      EIGHTH CLAIM
27          For a Declaratory Judgment That AB 978 Does Not Apply to Plaintiff
28          86.    Plaintiff incorporates herein by reference each and every allegation

                                                 19
                                             COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 20 of 43


 1   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
 2         87.    AB 978 applies only to one mobilehome park that is located within and
 3   governed by the jurisdictions of two or more incorporated cities.
 4         88.    RLP consists of two legally recognized mobilehome parks. HCD issues
 5   two separate permits for the parks. One park lies in Anaheim, and the other lies in
 6   Fullerton.
 7         89.    There is an actual controversy as to AB 978’s application to RLP. Plaintiff
 8   contends that the law does not apply to RLP, because it consists of two separate parks.
 9   On information and belief, Defendants contend that they believe the law does apply to
10   RLP. Consequently, Plaintiff seeks a clear declaration of its rights and obligations vis-
11   à-vis AB 978.
12         90.    Plaintiff has no adequate remedy at law and will suffer irreparable harm if
13 this controversy persists unresolved, and its rights and obligations (if any) under AB

14 978 are not established by declaratory judgment.

15                                  PRAYER FOR RELIEF
16         WHEREFORE, Plaintiffs requests relief as follows:
17         1.     As to the First through Seventh Claims:
18                a.    A declaratory judgment that AB 978 is unconstitutional, null and
19                      void, and of no effect.
20                b.    A temporary, preliminary, and permanent injunction enjoining
21                      Defendants, and all those in active concert or participation with
22                      them, from implementing or enforcing AB 978.
23         2.     Alternatively, as to the Eighth Claim:
24                a.    A declaratory judgment that AB 978 does not apply to Plaintiff,
25                      because RLP is not one mobilehome park that straddles two
26                      incorporated cities.
27                b.    A temporary, preliminary, and permanent injunction enjoining
28                      Defendants, and all those in active concert or participation with

                                                  20
                                               COMPLAINT
       Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 21 of 43


 1                        them, from implementing or enforcing AB 978.
 2             3.   Nominal damages to Plaintiff for violation of its federal constitutional
 3   rights.
 4             4.   Reasonable attorneys’ fees and costs incurred in this action pursuant to,
 5   inter alia, 42 U.S.C. § 1988.
 6             5.   Any and all other relief to Plaintiffs as the Court may deem proper and just.
 7

 8    DATED: September 13, 2021            s/ Paul Beard II
 9                                                            PAUL BEARD II
10                                         PAUL J. BEARD II (State Bar No. 210563)
                                           FISHERBROYLES LLP
11                                         4470 W. Sunset Blvd., Suite 93165
                                           Los Angeles, CA 90027
12                                         Telephone: (818) 216-3988
13                                         Facsimile: (213) 402-5034
                                           E-mail: paul.beard@fisherbroyles.com
14
                                           PETER S. BAUMAN (State Bar No. 228306)
15                                         DAVID C. PALMER (State Bar No. 251609)
                                           CALLAHAN & BLAINE
16                                         3 Hutton Centre Drive, Ninth Floor
                                           Santa Ana, CA 92707
17                                         Telephone: (714) 241-4444
                                           Facsimile: (714) 241-4445
18                                         Email: pbauman@callahan-law.com
19
                                           Email: dpalmer@callahan-law.com

20                                         Attorneys for Plaintiff Peace Ranch, LLC

21

22

23

24

25

26

27

28

                                                  21
                                              COMPLAINT
Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 22 of 43




                      Exhibit A
Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 23 of 43
Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 24 of 43
Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 25 of 43
Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 26 of 43
Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 27 of 43




                      Exhibit B
STATE OF CALIFORNIA
AUTHENTICATED           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 28 of 43
ELECTRONIC LEGAL MATERIAL




                                            Assembly Bill No. 978

                                                CHAPTER 125

     An act to amend Sections 1946.2 and 1947.12 of, and to add and repeal
   Section 798.30.5 of, the Civil Code, relating to mobilehomes.

                            [Approved by Governor July 23, 2021. Filed with Secretary of
                                              State July 23, 2021.]

                                        legislative counsel’s digest
      AB 978, Quirk-Silva. Mobilehome parks: rent caps.
      Existing law, the Mobilehome Residency Law, prescribes various terms
   and conditions of tenancies in mobilehome parks. Existing law defines
   “tenancy” for these purposes as the right of a homeowner to use a site within
   a mobilehome park on which to locate, maintain, and occupy a mobilehome
   for human habitation, including the use of the services and facilities of the
   park. Existing law, the Tenant Protection Act of 2019, prohibits, with certain
   exceptions, an owner of residential real property from increasing the gross
   rental rate for a dwelling or unit more than 5% plus the percentage change
   in the cost of living, as defined, or 10%, whichever is lower, of the lowest
   gross rental rate charged for the immediately preceding 12 months, subject
   to specified conditions. Existing law excludes an owner or operator of a
   mobilehome park and an owner of a mobilehome or their agent from these
   provisions.
      This bill would extend the rental rate increase restrictions described above
   to any person having the right to offer residential real property for rent,
   including an owner or operator of any dwelling or unit in a mobilehome
   park. The bill would apply to rent increases for a tenancy in a mobilehome
   occurring on or after February 18, 2021, as specified. The bill would exclude
   certain mobilehomes from these provisions, including mobilehomes that
   are not owned by the management of a mobilehome park if notice is provided
   to the tenant, as specified.
      This bill would, until January 1, 2030, prohibit the management of a
   qualified mobilehome park, as defined, from increasing the gross rental rate
   for a tenancy for a mobilehome space more than 3% plus the percentage
   change in the cost of living, as defined, or 5%, whichever is lower, of the
   lowest gross rental rate charged at any time during the immediately preceding
   12 months, as specified. The bill would define “qualified mobilehome park”
   as a mobilehome park that is located within and governed by the jurisdictions
   of 2 or more incorporated cities. The bill would prohibit management of a
   qualified mobilehome park from increasing the gross rental rate for a tenancy
   in more than 2 increments over a 12-month period, after the tenant maintains
   a tenancy over a 12-month period. The bill would exempt specified
   mobilehome spaces from these provisions, including, among others,


                                                                                           93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 29 of 43
Ch. 125                             —2—

mobilehome spaces restricted by deed, regulatory restriction contained in
an agreement with a government agency, or other recorded document as
affordable for very low, low-, or moderate-income persons and families and
mobilehome spaces within a resident-owned mobilehome park. The bill
would specify that these provisions apply to rent increases for mobilehome
spaces occurring on or after February 18, 2021. The bill would provide that
in the event that management increased the rent by more than the amount
specified above between February 18, 2021, and January 1, 2022, then the
applicable rent on January 1, 2022, is the rent as of February 18, 2021, plus
the maximum permissible increase, and that management is not be liable
to the homeowner for any corresponding rent overpayment. The bill would
authorize management who increased the rent by less than the amount
specified above between February 18, 2021, and January 1, 2022, to increase
the rent twice within 12 months of February 18, 2021, but not by more than
the amount specified above. The bill would void any waiver of the rights
provided under these provisions.
   Existing law, the Tenant Protection Act of 2019, prohibits, until January
1, 2030, an owner of residential real property from terminating the tenancy
of certain tenants without just cause, either at-fault or no-fault of the tenant.
The act exempts certain types of residential real properties or residential
circumstances from these provisions, including, among others, housing that
has been issued a certificate of occupancy within the previous 15 years and
certain housing that is not owned by specified entities, including a
corporation or limited liability corporation in which at least one member is
a corporation, if specified notice is provided to the tenant. The act defines
the term “owner” to exclude an owner or operator of a mobilehome park
and an owner of a mobilehome or their agent from these provisions.
   This bill would, for purposes of the just cause provisions described above,
redefine the term “owner” to include an owner or operator of a mobilehome
park and an owner of a mobilehome or their agent. The bill would exclude
mobilehomes from the provision that exempts housing issued a certificate
of occupancy within the previous 15 years from the just cause requirements.
The bill would exclude certain mobilehomes from these provisions, including
mobilehomes that are not owned by the management of a mobilehome park
or any of the other entities specified above, if notice is provided to the tenant
as specified. The bill would require an owner of a mobilehome subject to
these provisions to provide written notice of these provisions to a tenant,
as specified.

 The people of the State of California do enact as follows:

   SECTION 1. The Legislature finds and declares all of the following:
  (a) California has a severe housing crisis.
  (b) The COVID-19 pandemic has impacted California homeowners,
tenants, and landlords significantly.




                                                                              93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 30 of 43
                                     —3—                                  Ch. 125

   (c) To help keep those affected by COVID-19 housed, California and
the federal government have assisted with eviction protections and rental
repayment assistance through the passage of the COVID-19 Tenant Relief
Act.
   (d) California recently broke the $800,000 median home price mark for
the first time in history, showing the need for California families to have
the support of the State of California to assist them in achieving the American
dream of one day owning a home.
   (e) Mobilehomes are an excellent option for affordable home ownership
for many Californians.
   (f) Many of California’s mobilehome owners are seniors, veterans, and
families seeking an affordable community environment in which to live.
   (g) Just like apartment renters that have faced rent increases, some
mobilehome residents in nonrent control jurisdictions may have experienced
rent increases.
   (h) Mobilehome residents are different from traditional apartment
residents in that they own their home and have equity, but rent the land on
which their home resides. Rents paid by mobilehome residents cover park
amenities, park common areas, and maintenance of in-park infrastructure
like roads and fences, and, in addition to rents, residents are still responsible
for making other payments just like other homeowners, including paying
mortgages and taxes, as well as making payments for repairs and
maintenance.
   (i) In enacting this legislation, it is the intent of the Legislature to protect
mobilehome owners in qualified mobilehome parks that have been subject
to rent increases that reside in counties with populations between 2,500,000
and 3,250,000 according to the last census count.
   SEC. 2. Section 798.30.5 is added to the Civil Code, to read:
   798.30.5. (a) (1) Subject to subdivision (b), management shall not, over
the course of any 12-month period, increase the gross rental rate for a tenancy
in a qualified mobilehome park more than 3 percent plus the percentage
change in the cost of living, or 5 percent, whichever is lower, of the lowest
gross rental rate charged for a tenancy at any time during the 12 months
prior to the effective date of the increase.
   (2) If the same homeowner maintains a tenancy over any 12-month
period, the gross rental rate for the tenancy shall not be increased in more
than two increments over that 12-month period, subject to the other
restrictions of this subdivision governing gross rental rate increase.
   (b) For a new tenancy in which no homeowner from the prior tenancy
remains in lawful possession of the mobilehome space, management may
establish the initial rental rate not subject to subdivision (a), unless the
applicable local agency or jurisdiction has adopted an ordinance, rule,
regulation, or initiative measure that limits the allowable rental rate for a
new tenancy, in which case that ordinance, rule, regulation, or initiative
measure shall apply. Subdivision (a) shall be applicable to subsequent
increases after that initial rental rate has been established, except as otherwise
provided in this section.


                                                                                93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 31 of 43
Ch. 125                            —4—

   (c) A homeowner with a tenancy subject to this section shall not enter
into a sublease that results in a total rent for the premises that exceeds the
allowable rental rate authorized by subdivision (c) of Section 798.23.5.
Nothing in this subdivision authorizes a homeowner to sublet or assign the
homeowner’s interest where otherwise prohibited.
   (d) Management shall provide notice of any increase in the rental rate,
pursuant to subdivision (a), to each homeowner in accordance with Section
798.30.
   (e) This section shall not apply to a tenancy for any of the following:
   (1) A mobilehome space restricted by deed, regulatory restriction
contained in an agreement with a government agency, or other recorded
document as affordable housing for persons and families of very low, low,
or moderate income, as defined in Section 50093 of the Health and Safety
Code, or subject to an agreement that provides housing subsidies for
affordable housing for persons and families of very low, low, or moderate
income, as defined in Section 50093 of the Health and Safety Code or
comparable federal statutes.
   (2) A mobilehome space constructed and maintained in connection with
any higher education institution within the state for use and occupancy by
students in attendance at the institution.
   (3) A mobilehome space subject to any ordinance, rule, regulation, or
initiative measure that restricts annual increases in the rental rate to an
amount less than that provided in subdivision (a).
   (4) A mobilehome space within a resident-owned mobilehome park, as
defined in Section 799.
   (f) (1) (A) This section shall apply to all rent increases occurring on or
after February 18, 2021.
   (B) This section shall become operative January 1, 2022.
   (2) In the event that management has increased the rent by more than
the amount permissible under subdivision (a) between February 18, 2021,
and January 1, 2022, both of the following shall apply:
   (A) The applicable rent on January 1, 2022, shall be the rent as of
February 18, 2021, plus the maximum permissible increase under subdivision
(a).
   (B) Management shall not be liable to a homeowner for any corresponding
rent overpayment.
   (3) Management subject to subdivision (a) who increased the rental rate
for a tenancy on or after February 18, 2021, but prior to January 1, 2022,
by an amount less than the rental rate increase permitted by subdivision (a)
shall be allowed to increase the rental rate twice, as provided in paragraph
(2) of subdivision (a), within 12 months of February 18, 2021, but in no
event shall that rental rate increase exceed the maximum rental rate increase
permitted by subdivision (a).
   (g) Any waiver of the rights under this section shall be void as contrary
to public policy.
   (h) For the purposes of this section:



                                                                           93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 32 of 43
                                    —5—                                Ch. 125

   (1) “Consumer Price Index for All Urban Consumers for All Items”
means the following:
   (A) The Consumer Price Index for All Urban Consumers for All Items
(CPI-U) for the metropolitan area in which the property is located, as
published by the United States Bureau of Labor Statistics, which are as
follows:
   (i) The CPI-U for the Los Angeles-Long Beach-Anaheim metropolitan
area covering the Counties of Los Angeles and Orange.
   (ii) The CPI-U for the Riverside-San Bernardo-Ontario metropolitan area
covering the Counties of Riverside and San Bernardino.
   (iii) The CPI-U for the San Diego-Carlsbad metropolitan area covering
the County of San Diego.
   (iv) The CPI-U for the San Francisco-Oakland-Hayward metropolitan
area covering the Counties of Alameda, Contra Costa, Marin, San Francisco,
and San Mateo.
   (v) Any successor metropolitan area index to any of the indexes listed
in clauses (i) to (iv), inclusive.
   (B) If the United States Bureau of Labor Statistics does not publish a
CPI-U for the metropolitan area in which the property is located, the
California Consumer Price Index for All Urban Consumers for All Items
as published by the Department of Industrial Relations.
   (C) On or after January 1, 2022, if the United States Bureau of Labor
Statistics publishes a CPI-U index for one or more metropolitan areas not
listed in subparagraph (A), that CPI-U index shall apply in those areas with
respect to rent increases that take effect on or after August 1 of the calendar
year in which the 12-month change in that CPI-U, as described in
subparagraph (B) of paragraph (3), is first published.
   (2) “Management” means the management, as defined in Section 798.2,
of a qualified mobilehome park.
   (3) (A) “Percentage change in the cost of living” means the percentage
change in the applicable Consumer Price Index for All Urban Consumers
for All Items, as described in paragraph (1) and computed pursuant to
subparagraph (B) of this paragraph.
   (B) (i) For rent increases that take effect before August 1 of any calendar
year, the following shall apply:
   (I) The percentage change shall be the percentage change in the amount
published for April of the immediately preceding calendar year and April
of the year before that.
   (II) If there is not an amount published in April for the applicable
geographic area, the percentage change shall be the percentage change in
the amount published for March of the immediately preceding calendar year
and March of the year before that.
   (ii) For rent increases that take effect on or after August 1 of any calendar
year, the following shall apply:
   (I) The percentage change shall be the percentage change in the amount
published for April of that calendar year and April of the immediately
preceding calendar year.


                                                                             93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 33 of 43
Ch. 125                             —6—

   (II) If there is not an amount published in April for the applicable
geographic area, the percentage change shall be the percentage change in
the amount published for March of that calendar year and March of the
immediately preceding calendar year.
   (iii) The percentage change shall be rounded to the nearest one-tenth of
1 percent.
   (4) “Qualified mobilehome park” means a mobilehome park, as defined
in Section 798.4, that is located within and governed by the jurisdictions of
two or more incorporated cities.
   (i) (1) Nothing in this section affects the authority of a local government
to adopt or maintain an ordinance, rule, regulation, or initiative measure
that establishes a maximum amount that may be charged for rent. However,
if a local ordinance, rule, regulation, or initiative measure allows for a rental
rate increase greater than that provided in subdivision (a), this section shall
apply.
   (2) Nothing in this section alters the application of Sections 798.17,
798.45, or 798.49 to any ordinance, rule, regulation, or initiative measure
that establishes a maximum amount that may be charged for rent.
   (3) This section is not intended to express any policy regarding the
appropriate, allowable rental rate increase limitations when a local
government or jurisdiction adopts an ordinance, rule, regulation, or initiative
measure regulating rent increases.
   (j) This section shall remain in effect only until January 1, 2030, and as
of that date is repealed.
   SEC. 3. Section 1946.2 of the Civil Code is amended to read:
   1946.2. (a) Notwithstanding any other law, after a tenant has
continuously and lawfully occupied a residential real property for 12 months,
the owner of the residential real property shall not terminate the tenancy
without just cause, which shall be stated in the written notice to terminate
tenancy. If any additional adult tenants are added to the lease before an
existing tenant has continuously and lawfully occupied the residential real
property for 24 months, then this subdivision shall only apply if either of
the following are satisfied:
   (1) All of the tenants have continuously and lawfully occupied the
residential real property for 12 months or more.
   (2) One or more tenants have continuously and lawfully occupied the
residential real property for 24 months or more.
   (b) For purposes of this section, “just cause” includes either of the
following:
   (1) At-fault just cause, which is any of the following:
   (A) Default in the payment of rent.
   (B) A breach of a material term of the lease, as described in paragraph
(3) of Section 1161 of the Code of Civil Procedure, including, but not limited
to, violation of a provision of the lease after being issued a written notice
to correct the violation.




                                                                              93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 34 of 43
                                    —7—                                Ch. 125

   (C) Maintaining, committing, or permitting the maintenance or
commission of a nuisance as described in paragraph (4) of Section 1161 of
the Code of Civil Procedure.
   (D) Committing waste as described in paragraph (4) of Section 1161 of
the Code of Civil Procedure.
   (E) The tenant had a written lease that terminated on or after January 1,
2020, or January 1, 2022, if the lease is for a tenancy in a mobilehome, and
after a written request or demand from the owner, the tenant has refused to
execute a written extension or renewal of the lease for an additional term
of similar duration with similar provisions, provided that those terms do not
violate this section or any other provision of law.
   (F) Criminal activity by the tenant on the residential real property,
including any common areas, or any criminal activity or criminal threat, as
defined in subdivision (a) of Section 422 of the Penal Code, on or off the
residential real property, that is directed at any owner or agent of the owner
of the residential real property.
   (G) Assigning or subletting the premises in violation of the tenant’s lease,
as described in paragraph (4) of Section 1161 of the Code of Civil Procedure.
   (H) The tenant’s refusal to allow the owner to enter the residential real
property as authorized by Sections 1101.5 and 1954 of this code, and
Sections 13113.7 and 17926.1 of the Health and Safety Code.
   (I) Using the premises for an unlawful purpose as described in paragraph
(4) of Section 1161 of the Code of Civil Procedure.
   (J) The employee, agent, or licensee’s failure to vacate after their
termination as an employee, agent, or a licensee as described in paragraph
(1) of Section 1161 of the Code of Civil Procedure.
   (K) When the tenant fails to deliver possession of the residential real
property after providing the owner written notice as provided in Section
1946 of the tenant’s intention to terminate the hiring of the real property,
or makes a written offer to surrender that is accepted in writing by the
landlord, but fails to deliver possession at the time specified in that written
notice as described in paragraph (5) of Section 1161 of the Code of Civil
Procedure.
   (2) No-fault just cause, which includes any of the following:
   (A) (i) Intent to occupy the residential real property by the owner or
their spouse, domestic partner, children, grandchildren, parents, or
grandparents.
   (ii) For leases entered into on or after July 1, 2020, or July 1, 2022, if
the lease is for a tenancy in a mobilehome, clause (i) shall apply only if the
tenant agrees, in writing, to the termination, or if a provision of the lease
allows the owner to terminate the lease if the owner, or their spouse, domestic
partner, children, grandchildren, parents, or grandparents, unilaterally decides
to occupy the residential real property. Addition of a provision allowing the
owner to terminate the lease as described in this clause to a new or renewed
rental agreement or fixed-term lease constitutes a similar provision for the
purposes of subparagraph (E) of paragraph (1).
   (B) Withdrawal of the residential real property from the rental market.


                                                                             93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 35 of 43
Ch. 125                              —8—

   (C) (i) The owner complying with any of the following:
   (I) An order issued by a government agency or court relating to
habitability that necessitates vacating the residential real property.
   (II) An order issued by a government agency or court to vacate the
residential real property.
   (III) A local ordinance that necessitates vacating the residential real
property.
   (ii) If it is determined by any government agency or court that the tenant
is at fault for the condition or conditions triggering the order or need to
vacate under clause (i), the tenant shall not be entitled to relocation assistance
as outlined in paragraph (3) of subdivision (d).
   (D) (i) Intent to demolish or to substantially remodel the residential real
property.
   (ii) For purposes of this subparagraph, “substantially remodel” means
the replacement or substantial modification of any structural, electrical,
plumbing, or mechanical system that requires a permit from a governmental
agency, or the abatement of hazardous materials, including lead-based paint,
mold, or asbestos, in accordance with applicable federal, state, and local
laws, that cannot be reasonably accomplished in a safe manner with the
tenant in place and that requires the tenant to vacate the residential real
property for at least 30 days. Cosmetic improvements alone, including
painting, decorating, and minor repairs, or other work that can be performed
safely without having the residential real property vacated, do not qualify
as substantial rehabilitation.
   (c) Before an owner of residential real property issues a notice to
terminate a tenancy for just cause that is a curable lease violation, the owner
shall first give notice of the violation to the tenant with an opportunity to
cure the violation pursuant to paragraph (3) of Section 1161 of the Code of
Civil Procedure. If the violation is not cured within the time period set forth
in the notice, a three-day notice to quit without an opportunity to cure may
thereafter be served to terminate the tenancy.
   (d) (1) For a tenancy for which just cause is required to terminate the
tenancy under subdivision (a), if an owner of residential real property issues
a termination notice based on a no-fault just cause described in paragraph
(2) of subdivision (b), the owner shall, regardless of the tenant’s income,
at the owner’s option, do one of the following:
   (A) Assist the tenant to relocate by providing a direct payment to the
tenant as described in paragraph (3).
   (B) Waive in writing the payment of rent for the final month of the
tenancy, prior to the rent becoming due.
   (2) If an owner issues a notice to terminate a tenancy for no-fault just
cause, the owner shall notify the tenant of the tenant’s right to relocation
assistance or rent waiver pursuant to this section. If the owner elects to
waive the rent for the final month of the tenancy as provided in subparagraph
(B) of paragraph (1), the notice shall state the amount of rent waived and
that no rent is due for the final month of the tenancy.



                                                                               93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 36 of 43
                                     —9—                                 Ch. 125

   (3) (A) The amount of relocation assistance or rent waiver shall be equal
to one month of the tenant’s rent that was in effect when the owner issued
the notice to terminate the tenancy. Any relocation assistance shall be
provided within 15 calendar days of service of the notice.
   (B) If a tenant fails to vacate after the expiration of the notice to terminate
the tenancy, the actual amount of any relocation assistance or rent waiver
provided pursuant to this subdivision shall be recoverable as damages in an
action to recover possession.
   (C) The relocation assistance or rent waiver required by this subdivision
shall be credited against any other relocation assistance required by any
other law.
   (4) An owner’s failure to strictly comply with this subdivision shall
render the notice of termination void.
   (e) This section shall not apply to the following types of residential real
properties or residential circumstances:
   (1) Transient and tourist hotel occupancy as defined in subdivision (b)
of Section 1940.
   (2) Housing accommodations in a nonprofit hospital, religious facility,
extended care facility, licensed residential care facility for the elderly, as
defined in Section 1569.2 of the Health and Safety Code, or an adult
residential facility, as defined in Chapter 6 of Division 6 of Title 22 of the
Manual of Policies and Procedures published by the State Department of
Social Services.
   (3) Dormitories owned and operated by an institution of higher education
or a kindergarten and grades 1 to 12, inclusive, school.
   (4) Housing accommodations in which the tenant shares bathroom or
kitchen facilities with the owner who maintains their principal residence at
the residential real property.
   (5) Single-family owner-occupied residences, including both of the
following:
   (A) A residence in which the owner-occupant rents or leases no more
than two units or bedrooms, including, but not limited to, an accessory
dwelling unit or a junior accessory dwelling unit.
   (B) A mobilehome.
   (6) A property containing two separate dwelling units within a single
structure in which the owner occupied one of the units as the owner’s
principal place of residence at the beginning of the tenancy, so long as the
owner continues in occupancy, and neither unit is an accessory dwelling
unit or a junior accessory dwelling unit.
   (7) Housing that has been issued a certificate of occupancy within the
previous 15 years, unless the housing is a mobilehome.
   (8) Residential real property, including a mobilehome, that is alienable
separate from the title to any other dwelling unit, provided that both of the
following apply:
   (A) The owner is not any of the following:
   (i) A real estate investment trust, as defined in Section 856 of the Internal
Revenue Code.


                                                                               93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 37 of 43
Ch. 125                            — 10 —

  (ii) A corporation.
  (iii) A limited liability company in which at least one member is a
corporation.
  (iv) Management of a mobilehome park, as defined in Section 798.2.
  (B) (i) The tenants have been provided written notice that the residential
property is exempt from this section using the following statement:

“This property is not subject to the rent limits imposed by Section 1947.12
of the Civil Code and is not subject to the just cause requirements of Section
1946.2 of the Civil Code. This property meets the requirements of Sections
1947.12 (d)(5) and 1946.2 (e)(8) of the Civil Code and the owner is not any
of the following: (1) a real estate investment trust, as defined by Section
856 of the Internal Revenue Code; (2) a corporation; or (3) a limited liability
company in which at least one member is a corporation.”

   (ii) (I) Except as provided in subclause (II), for a tenancy existing before
July 1, 2020, the notice required under clause (i) may, but is not required
to, be provided in the rental agreement.
   (II) For a tenancy in a mobilehome existing before July 1, 2022, the
notice required under clause (i) may, but is not required to, be provided in
the rental agreement.
   (iii) (I) Except as provided in subclause (II), for any tenancy commenced
or renewed on or after July 1, 2020, the notice required under clause (i)
must be provided in the rental agreement.
   (II) For any tenancy in a mobilehome commenced or renewed on or after
July 1, 2022, the notice required under clause (i) shall be provided in the
rental agreement.
   (iv) Addition of a provision containing the notice required under clause
(i) to any new or renewed rental agreement or fixed-term lease constitutes
a similar provision for the purposes of subparagraph (E) of paragraph (1)
of subdivision (b).
   (9) Housing restricted by deed, regulatory restriction contained in an
agreement with a government agency, or other recorded document as
affordable housing for persons and families of very low, low, or moderate
income, as defined in Section 50093 of the Health and Safety Code, or
subject to an agreement that provides housing subsidies for affordable
housing for persons and families of very low, low, or moderate income, as
defined in Section 50093 of the Health and Safety Code or comparable
federal statutes.
   (f) An owner of residential real property subject to this section shall
provide notice to the tenant as follows:
   (1) (A) Except as provided in subparagraph (B), for any tenancy
commenced or renewed on or after July 1, 2020, as an addendum to the
lease or rental agreement, or as a written notice signed by the tenant, with
a copy provided to the tenant.




                                                                            93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 38 of 43
                                    — 11 —                              Ch. 125

   (B) For a tenancy in a mobilehome commenced or renewed on or after
July 1, 2022, as an addendum to the lease or rental agreement, or as a written
notice signed by the tenant, with a copy provided to the tenant.
   (2) (A) Except as provided in subparagraph (B), for a tenancy existing
prior to July 1, 2020, by written notice to the tenant no later than August 1,
2020, or as an addendum to the lease or rental agreement.
   (B) For a tenancy in a mobilehome existing prior to July 1, 2022, by
written notice to the tenant no later than August 1, 2022, or as an addendum
to the lease or rental agreement.
   (3) The notification or lease provision shall be in no less than 12-point
type, and shall include the following:

“California law limits the amount your rent can be increased. See Section
1947.12 of the Civil Code for more information. California law also provides
that after all of the tenants have continuously and lawfully occupied the
property for 12 months or more or at least one of the tenants has continuously
and lawfully occupied the property for 24 months or more, a landlord must
provide a statement of cause in any notice to terminate a tenancy. See Section
1946.2 of the Civil Code for more information.”

The provision of the notice shall be subject to Section 1632.
   (g) (1) This section does not apply to the following residential real
property:
   (A) Residential real property subject to a local ordinance requiring just
cause for termination of a residential tenancy adopted on or before September
1, 2019, in which case the local ordinance shall apply.
   (B) Residential real property subject to a local ordinance requiring just
cause for termination of a residential tenancy adopted or amended after
September 1, 2019, that is more protective than this section, in which case
the local ordinance shall apply. For purposes of this subparagraph, an
ordinance is “more protective” if it meets all of the following criteria:
   (i) The just cause for termination of a residential tenancy under the local
ordinance is consistent with this section.
   (ii) The ordinance further limits the reasons for termination of a residential
tenancy, provides for higher relocation assistance amounts, or provides
additional tenant protections that are not prohibited by any other provision
of law.
   (iii) The local government has made a binding finding within their local
ordinance that the ordinance is more protective than the provisions of this
section.
   (2) A residential real property shall not be subject to both a local
ordinance requiring just cause for termination of a residential tenancy and
this section.
   (3) A local ordinance adopted after September 1, 2019, that is less
protective than this section shall not be enforced unless this section is
repealed.



                                                                              93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 39 of 43
Ch. 125                             — 12 —

   (h) Any waiver of the rights under this section shall be void as contrary
to public policy.
   (i) For the purposes of this section, the following definitions shall apply:
   (1) “Owner” includes any person, acting as principal or through an agent,
having the right to offer residential real property for rent, and includes a
predecessor in interest to the owner.
   (2) “Residential real property” means any dwelling or unit that is intended
for human habitation, including any dwelling or unit in a mobilehome park.
   (3) “Tenancy” means the lawful occupation of residential real property
and includes a lease or sublease.
   (j) This section shall not apply to a homeowner of a mobilehome, as
defined in Section 798.9.
   (k) This section shall remain in effect only until January 1, 2030, and as
of that date is repealed.
   SEC. 4. Section 1947.12 of the Civil Code is amended to read:
   1947.12. (a) (1) Subject to subdivision (b), an owner of residential real
property shall not, over the course of any 12-month period, increase the
gross rental rate for a dwelling or a unit more than 5 percent plus the
percentage change in the cost of living, or 10 percent, whichever is lower,
of the lowest gross rental rate charged for that dwelling or unit at any time
during the 12 months prior to the effective date of the increase. In
determining the lowest gross rental amount pursuant to this section, any
rent discounts, incentives, concessions, or credits offered by the owner of
such unit of residential real property and accepted by the tenant shall be
excluded. The gross per-month rental rate and any owner-offered discounts,
incentives, concessions, or credits shall be separately listed and identified
in the lease or rental agreement or any amendments to an existing lease or
rental agreement.
   (2) If the same tenant remains in occupancy of a unit of residential real
property over any 12-month period, the gross rental rate for the unit of
residential real property shall not be increased in more than two increments
over that 12-month period, subject to the other restrictions of this subdivision
governing gross rental rate increase.
   (b) For a new tenancy in which no tenant from the prior tenancy remains
in lawful possession of the residential real property, the owner may establish
the initial rental rate not subject to subdivision (a). Subdivision (a) is only
applicable to subsequent increases after that initial rental rate has been
established.
   (c) A tenant of residential real property subject to this section shall not
enter into a sublease that results in a total rent for the premises that exceeds
the allowable rental rate authorized by subdivision (a). Nothing in this
subdivision authorizes a tenant to sublet or assign the tenant’s interest where
otherwise prohibited.
   (d) This section shall not apply to the following residential real properties:
   (1) Housing restricted by deed, regulatory restriction contained in an
agreement with a government agency, or other recorded document as
affordable housing for persons and families of very low, low, or moderate


                                                                              93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 40 of 43
                                   — 13 —                              Ch. 125

income, as defined in Section 50093 of the Health and Safety Code, or
subject to an agreement that provides housing subsidies for affordable
housing for persons and families of very low, low, or moderate income, as
defined in Section 50093 of the Health and Safety Code or comparable
federal statutes.
   (2) Dormitories owned and operated by an institution of higher education
or a kindergarten and grades 1 to 12, inclusive, school.
   (3) Housing subject to rent or price control through a public entity’s valid
exercise of its police power consistent with Chapter 2.7 (commencing with
Section 1954.50) that restricts annual increases in the rental rate to an amount
less than that provided in subdivision (a).
   (4) Housing that has been issued a certificate of occupancy within the
previous 15 years, unless the housing is a mobilehome.
   (5) Residential real property that is alienable separate from the title to
any other dwelling unit, including a mobilehome, provided that both of the
following apply:
   (A) The owner is not any of the following:
   (i) A real estate investment trust, as defined in Section 856 of the Internal
Revenue Code.
   (ii) A corporation.
   (iii) A limited liability company in which at least one member is a
corporation.
   (iv) Management of a mobilehome park, as defined in Section 798.2.
   (B) (i) The tenants have been provided written notice that the residential
real property is exempt from this section using the following statement:

   “This property is not subject to the rent limits imposed by Section 1947.12
of the Civil Code and is not subject to the just cause requirements of Section
1946.2 of the Civil Code. This property meets the requirements of Sections
1947.12 (d)(5) and 1946.2 (e)(8) of the Civil Code and the owner is not any
of the following: (1) a real estate investment trust, as defined by Section
856 of the Internal Revenue Code; (2) a corporation; or (3) a limited liability
company in which at least one member is a corporation.”

   (ii) For a tenancy existing before July 1, 2020, or July 1, 2022, if the
lease is for a tenancy in a mobilehome, the notice required under clause (i)
may, but is not required to, be provided in the rental agreement.
   (iii) For a tenancy commenced or renewed on or after July 1, 2020, or
July 1, 2022, if the lease is for a tenancy in a mobilehome, the notice required
under clause (i) must be provided in the rental agreement.
   (iv) Addition of a provision containing the notice required under clause
(i) to any new or renewed rental agreement or fixed-term lease constitutes
a similar provision for the purposes of subparagraph (E) of paragraph (1)
of subdivision (b) of Section 1946.2.
   (6) A property containing two separate dwelling units within a single
structure in which the owner occupied one of the units as the owner’s
principal place of residence at the beginning of the tenancy, so long as the


                                                                             93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 41 of 43
Ch. 125                            — 14 —

owner continues in occupancy, and neither unit is an accessory dwelling
unit or a junior accessory dwelling unit.
   (e) An owner shall provide notice of any increase in the rental rate,
pursuant to subdivision (a), to each tenant in accordance with Section 827.
   (f) (1) On or before January 1, 2030, the Legislative Analyst’s Office
shall report to the Legislature regarding the effectiveness of this section and
Section 1947.13. The report shall include, but not be limited to, the impact
of the rental rate cap pursuant to subdivision (a) on the housing market
within the state.
   (2) The report required by paragraph (1) shall be submitted in compliance
with Section 9795 of the Government Code.
   (g) For the purposes of this section, the following definitions shall apply:
   (1) “Consumer Price Index for All Urban Consumers for All Items”
means the following:
   (A) The Consumer Price Index for All Urban Consumers for All Items
(CPI-U) for the metropolitan area in which the property is located, as
published by the United States Bureau of Labor Statistics, which are as
follows:
   (i) The CPI-U for the Los Angeles-Long Beach-Anaheim metropolitan
area covering the Counties of Los Angeles and Orange.
   (ii) The CPI-U for the Riverside-San Bernardo-Ontario metropolitan area
covering the Counties of Riverside and San Bernardino.
   (iii) The CPI-U for the San Diego-Carlsbad metropolitan area covering
the County of San Diego.
   (iv) The CPI-U for the San Francisco-Oakland-Hayward metropolitan
area covering the Counties of Alameda, Contra Costa, Marin, San Francisco,
and San Mateo.
   (v) Any successor metropolitan area index to any of the indexes listed
in clauses (i) to (iv), inclusive.
   (B) If the United States Bureau of Labor Statistics does not publish a
CPI-U for the metropolitan area in which the property is located, the
California Consumer Price Index for All Urban Consumers for All Items
as published by the Department of Industrial Relations.
   (C) On or after January 1, 2021, if the United States Bureau of Labor
Statistics publishes a CPI-U index for one or more metropolitan areas not
listed in subparagraph (A), that CPI-U index shall apply in those areas with
respect to rent increases that take effect on or after August 1 of the calendar
year in which the 12-month change in that CPI-U, as described in
subparagraph (B) of paragraph (3), is first published.
   (2) “Owner” includes any person, acting as principal or through an agent,
having the right to offer residential real property for rent, and includes a
predecessor in interest to the owner.
   (3) (A) “Percentage change in the cost of living” means the percentage
change, computed pursuant to subparagraph (B), in the applicable, as
determined pursuant to paragraph (1), Consumer Price Index for All Urban
Consumers for All Items.



                                                                            93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 42 of 43
                                   — 15 —                              Ch. 125

   (B) (i) For rent increases that take effect before August 1 of any calendar
year, the following shall apply:
   (I) The percentage change shall be the percentage change in the amount
published for April of the immediately preceding calendar year and April
of the year before that.
   (II) If there is not an amount published in April for the applicable
geographic area, the percentage change shall be the percentage change in
the amount published for March of the immediately preceding calendar year
and March of the year before that.
   (ii) For rent increases that take effect on or after August 1 of any calendar
year, the following shall apply:
   (I) The percentage change shall be the percentage change in the amount
published for April of that calendar year and April of the immediately
preceding calendar year.
   (II) If there is not an amount published in April for the applicable
geographic area, the percentage change shall be the percentage change in
the amount published for March of that calendar year and March of the
immediately preceding calendar year.
   (iii) The percentage change shall be rounded to the nearest one-tenth of
1 percent.
   (4) “Residential real property” means any dwelling or unit that is intended
for human habitation, including any dwelling or unit in a mobilehome park.
   (5) “Tenancy” means the lawful occupation of residential real property
and includes a lease or sublease.
   (h) (1) This section shall apply to all rent increases subject to subdivision
(a) occurring on or after March 15, 2019, except as provided in subdivision
(i).
   (2) In the event that an owner has increased the rent by more than the
amount permissible under subdivision (a) between March 15, 2019, and
January 1, 2020, both of the following shall apply:
   (A) The applicable rent on January 1, 2020, shall be the rent as of March
15, 2019, plus the maximum permissible increase under subdivision (a).
   (B) An owner shall not be liable to the tenant for any corresponding rent
overpayment.
   (3) An owner of residential real property subject to subdivision (a) who
increased the rental rate on that residential real property on or after March
15, 2019, but prior to January 1, 2020, by an amount less than the rental
rate increase permitted by subdivision (a) shall be allowed to increase the
rental rate twice, as provided in paragraph (2) of subdivision (a), within 12
months of March 15, 2019, but in no event shall that rental rate increase
exceed the maximum rental rate increase permitted by subdivision (a).
   (i) (1) Notwithstanding subdivision (h), this section shall apply only to
rent increases for a tenancy in a mobilehome subject to subdivision (a)
occurring on or after February 18, 2021.
   (2) In the event that an owner has increased the rent for a tenancy in a
mobilehome by more than the amount permissible under subdivision (a)



                                                                             93
           Case 2:21-cv-01651-JAM-AC Document 1 Filed 09/13/21 Page 43 of 43
Ch. 125                            — 16 —

between February 18, 2021, and January 1, 2022, both of the following shall
apply:
   (A) The applicable rent on January 1, 2022, shall be the rent as of
February 18, 2021, plus the maximum permissible increase under subdivision
(a).
   (B) An owner shall not be liable to the tenant for any corresponding rent
overpayment.
   (3) An owner of residential real property subject to subdivision (a) who
increased the rental rate on that residential real property on or after February
18, 2021, but prior to January 1, 2022, by an amount less than the rental
rate increase permitted by subdivision (a) shall be allowed to increase the
rental rate twice, as provided in paragraph (2) of subdivision (a), within 12
months of February 18, 2021, but in no event shall that rental rate increase
exceed the maximum rental rate increase permitted by subdivision (a).
   (j) This section shall not apply to a homeowner of a mobilehome, as
defined in Section 798.9.
   (k) Any waiver of the rights under this section shall be void as contrary
to public policy.
   (l) This section shall remain in effect until January 1, 2030, and as of
that date is repealed.
   (m) (1) The Legislature finds and declares that the unique circumstances
of the current housing crisis require a statewide response to address rent
gouging by establishing statewide limitations on gross rental rate increases.
   (2) It is the intent of the Legislature that this section should apply only
for the limited time needed to address the current statewide housing crisis,
as described in paragraph (1). This section is not intended to expand or limit
the authority of local governments to establish local policies regulating rents
consistent with Chapter 2.7 (commencing with Section 1954.50), nor is it
a statement regarding the appropriate, allowable rental rate increase when
a local government adopts a policy regulating rent that is otherwise consistent
with Chapter 2.7 (commencing with Section 1954.50).
   (3) Nothing in this section authorizes a local government to establish
limitations on any rental rate increases not otherwise permissible under
Chapter 2.7 (commencing with Section 1954.50), or affects the existing
authority of a local government to adopt or maintain rent controls or price
controls consistent with that chapter.




                                       O


                                                                             93
